Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00041 GENERAL AMERICAN INVESTORS COMPANY, INC (Exact name of registrant as specified in charter) 100Park Avenue, 35th floor, New York, NY 10017 (Address of principal executive offices)(Zip code) Eugene S. Stark General American Investors Company, Inc. 100Park Avenue, 35th Floor New York, NY 10017 (Name and address of agent for service) Registrant's telephone number, including area code: 212-916-8400 Date of fiscal year end: December 31 Date of reporting period: March 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS. Value Shares COMMON AND PREFERRED STOCKS (note 1a) AEROSPACE/DEFENSE (4.9%) 600,700 Textron Inc. $33,290,794 325,000 United Technologies Corporation 22,366,500 (COST $52,755,356) 55,657,294 BUILDING AND REAL ESTATE (5.1%) 2,225,862 CEMEX, S.A. de C.V. ADR (COST $29,518,057) 58,139,515 COMMUNICATIONS AND INFORMATION SERVICES (6.1%) 900,000 Cisco Systems, Inc. (a) 21,681,000 324,100 Lamar Advertising Company Class A (a) 11,644,913 800,000 QUALCOMM Incorporated 32,800,000 480,000 Sprint Nextel Corporation (a) 3,211,200 (COST $63,613,670) 69,337,113 COMPUTER SOFTWARE AND SYSTEMS (10.0%) 700,000 Activision, Inc. (a) 19,117,000 1,500,000 Dell Inc. (a) 29,880,000 570,000 Microsoft Corporation 16,176,600 245,000 NetEase.com, Inc. (a) 4,706,450 70,000 Nintendo Co., Ltd. 36,055,600 365,000 THQ Inc. (a) 7,957,000 (COST $97,755,877) 113,892,650 CONSUMER PRODUCTS AND SERVICES (9.5%) 350,000 Diageo plc ADR 28,462,000 385,000 Heineken N. V. 22,391,600 550,000 Hewitt Associates, Inc. Class A (a) 21,873,500 42,500 Nestle S.A. 21,033,675 200,000 PepsiCo, Inc. 14,440,000 (COST $76,356,145) 108,200,775 ENVIRONMENTAL CONTROL (INCLUDING SERVICES) (4.3%) 881,500 Republic Services, Inc. 25,775,060 680,000 Waste Management, Inc. 22,820,800 (COST $39,285,764) 48,595,860 FINANCE AND INSURANCE (23.2%) BANKING (3.6%) 300,000 M&T Bank Corporation 24,144,000 615,000 Wachovia Corporation 16,605,000 (COST $5,352,608) 40,749,000 INSURANCE (16.7%) 330,000 The Allstate Corporation 15,859,800 450,000 American International Group, Inc. 19,462,500 325,000 Arch Capital Group Ltd. (a) 22,317,750 205,000 AXIS Capital Holdings Limited 6,965,900 200 Berkshire Hathaway Inc. Class A (a) 26,680,000 315,000 Everest Re Group, Ltd. 28,201,950 1,375,000 Fidelity National Financial, Inc. 25,203,750 265,000 MetLife, Inc. 15,968,900 275,000 PartnerRe Ltd. 20,982,500 130,000 Transatlantic Holdings, Inc. 8,625,500 (COST $97,438,870) 190,268,550 OTHER (2.9%) 10,000 Epoch Holding Corporation Series A Convertible Preferred 4.6% (d) 20,014,060 1,150,000 Nelnet, Inc. 13,512,500 (COST $33,920,436) 33,526,560 (COST $136,711,914) 264,544,110 Value Shares COMMON AND PREFERRED STOCKS (continued) (note 1a) HEALTH CARE / PHARMACEUTICALS (3.3%) 80,000 Alkermes, Inc. (a) $950,400 90,000 Biogen Idec Inc. (a) 5,552,100 529,900 Cytokinetics, Incorporated (a) 1,759,268 200,000 Genentech, Inc. (a) 16,236,000 190,000 Novo Nordisk B 13,016,900 (COST $15,790,018) 37,514,668 MACHINERY AND EQUIPMENT (2.3%) 1,000,000 ABB Ltd. ADR (COST $10,779,026) 26,920,000 METAL (1.6%) 321,000 Carpenter Technology Corporation (COST $19,986,798) 17,966,370 MISCELLANEOUS (5.2%) Other (b) (COST $67,296,904) 59,047,910 OIL AND NATURAL GAS (INCLUDING SERVICES) (18.6%) 600,000 Apache Corporation 72,492,000 800,000 Halliburton Company 31,464,000 700,000 Patterson-UTI Energy, Inc. 18,326,000 1,235,000 Weatherford International Ltd. (a) 89,500,450 (COST $89,768,143) 211,782,450 RETAIL TRADE (14.5%) 575,000 Costco Wholesale Corporation 37,357,750 1,100,000 The Home Depot, Inc. (c) 30,767,000 333,100 Target Corporation 16,881,508 1,675,000 The TJX Companies, Inc. 55,392,250 470,000 Wal-Mart Stores, Inc. 24,759,600 (COST $54,473,830) 165,158,108 TECHNOLOGY (2.6%) 1,000,000 BearingPoint, Inc. (a) 1,680,000 1,900,000 Xerox Corporation 28,443,000 (COST $33,306,174) 30,123,000 TRANSPORTATION (0.9%) 236,100 Alexander & Baldwin, Inc. (COST $11,005,032) 10,171,188 TOTAL COMMON AND PREFERRED STOCKS (112.1%) (COST $798,402,708) 1,277,051,011 Principal Amount CORPORATE NOTE CONSUMER PRODUCTS AND SERVICES (1.2%) $13,750,000 General Motors Nova Scotia Finance Company 6.85% Guaranteed Notes due 10/15/08 (COST $13,508,602) 13,509,375 Shares SHORT-TERM SECURITY AND OTHER ASSETS 43,032,346 SSgA Prime Money Market Fund (3.7%) (COST $43,032,346) 43,032,346 TOTAL INVESTMENTS (e) (117.0%) (COST $854,943,656) 1,333,592,732 Cash, receivables and other assets less liabilities (0.5%) 6,046,947 PREFERRED STOCK (-17.5%) (200,000,000) NET ASSETS APPLICABLE TO COMMON STOCK (100%) $1,139,639,679 (a) Non-income producing security. (b) Securities which have been held for less than one year, not previously disclosed and not restricted. (c) 1,000,000 shares held by custodian in a segregated custodian account as collateral for short positions and options, if any. (d) Restricted security of an affiliate acquired 11/7/06. (e) At March 31, 2008: (1) the cost of investments for Federal income tax purposes was the same as the cost for financial reporting purposes, (2) aggregate gross unrealized appreciation was $534,250,373, (3) aggregate gross unrealized depreciation was $55,601,297, and (4) net unrealized appreciation was $478,649,076. (see notes to financial statements) Contracts Value (100 shares each) COMMON STOCK/EXPIRATION DATE/EXERCISE PRICE (note 1a) CALL OPTIONS OIL AND NATURAL GAS (INCLUDING SERVICES) 1,000 Apache Corporation/April 08/$120.00 $510,000 1,000 Weatherford International Ltd./April 08/$70.00 457,000 900 Weatherford International Ltd./May 08/$70.00 594,000 (PREMIUMS RECEIVED $1,379,249) 1,561,000 PUT OPTIONS REAL ESTATE 750 CB Richard Ellis Group, Inc. Class A/May 08/$25.00 300,000 750 CB Richard Ellis Group, Inc. Class A/May 08/$22.50 210,000 (PREMIUMS RECEIVED $374,606) 510,000 TOTAL OPTIONS (PREMIUMS RECEIVED $1,753,855) $2,071,000 (See notes to financial statements) General American Investors Company, Inc. (the "Company"), established in 1927, is registered under the Investment Company Act of 1940 as a closed-end, diversified management investment company. It is internally managed by its officers under the direction of the Board of Directors. 1. SECURITY VALUATION Securities traded on a national securities exchange are valued at the last reported sales price on the last business day of the period. Securities reported on the NASDAQ national market are valued at the official closing price on that day. Listed and NASDAQ securities for which no sales are reported on that day and other securities traded in the over-the-counter market are valued at the last bid price (asked price for options written) on the valuation date. Securities traded primarily in foreign markets are generally valued at the preceding closing price of such securities on their respective exchanges or markets. If, after the close of the foreign market, conditions change significantly, the price of certain foreign securities may be adjusted to reflect fair value as of the time of the valuation of the portfolio. Investments in money market funds are valued at their net asset value. The restricted security is valued at par value (cost), divided by the conversion price of $6.00 multiplied by the last reported sales price of the publicly traded common stock of the corporation. 2. OPTIONS The Company may purchase and write (sell) put and call options. The risk associated with purchasing an option is that the Company pays a premium whether or not the option is exercised. Additionally, the Company bears the risk of loss of the premium and a change in market value should the counterparty not perform under the contract. Put and call options purchased are accounted for in the same manner as portfolio securities. Premiums received from writing options that expire unexercised are treated by the Company on the expiration date as realized gains from investments. The difference between the premium received and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Company has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis for the securities purchased by the Company. The Company as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. ITEM 2. CONTROLS AND PROCEDURES. Conclusions of principal officers concerning controls and procedures (a) As of March 31, 2008, an evaluation was performed under the supervision and with the participation of the officers of General American Investors Company, Inc. (the "Registrant"), including the principal executive officer ("PEO") and principal financial officer ("PFO"), of the effectiveness of the Registrant's disclosure controls and procedures. Based on that evaluation, the Registrant's officers, including the PEO and PFO, concluded that, as of March 31, 2008, the Registrant's disclosure controls and procedures were reasonably designed so as to ensure: (1) that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified by the rules and forms of the Securities and Exchange Commission; and (2) that material information relating to the Registrant is made known to the PEO and PFO as appropriate to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940 (17 CFR 270.30a -3(d)) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. ITEM 3. EXHIBITS. The certifications of the principal executive officer and principal financial officer pursuant to Rule 30a-2(a)under the Investment Company Act of 1940 are attached hereto as Exhibit 99 CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. General American Investors Company, Inc. By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration Date: April 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Spencer Davidson Spencer Davidson President and Chief Executive Officer (Principal Executive Officer) Date: April 28, 2008 By: /s/ Eugene S. Stark Eugene S. Stark Vice-President, Administration (Principal Financial Officer) Date: April 28, 2008
